DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/31/2020 has been entered.
Claims 1, 3-7, 9-22 have been presented for examination based on the application filed on 12/31/2020.
Claims 2 and 8 are cancelled and Claims 15-22 are new.
Claims 13 & 14 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1, 3-7, 9-12 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10205638 by Yogesh Angrish et al.
Claims 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Angrish, in view of US PGPUB No. 20130042193 by Cai et al.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angrish, in view of US Patent No. 7379857 by Piesco; Albert L..
This action is made Non-Final.

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9:
Regarding the 35 Ei.S.C. 112 rejections, Applicant and Examiner discussed the 35 Ei.S.C. 112(b) rejection of claim 1 and the Examiner clarified that the Office Action contained a typo and that the Office Action should recite “devise.” The Examiner stated he was seeking clarification that such devising was according to known processor operations. Applicant confirmed that “devising” of communication pathways per se was in accordance with known processor operations.

(Response 1) Examiner acknowledges applicants position that devising is known processing operation as claimed and rejection is withdrawn. 
(Argument 2) Applicant has argued in Remarks Pg.10-11:
On pages 6-7 of the Office Action, the Examiner alleges that the phrase “the specific information” in claims 13 and 14 lacks antecedent basis. The Examiner states “[e]ven if the validating the ‘specific information’ is interpreted as validating the ‘characteristics for each of the selected component’ entered by the user, it’s unclear what it is validated against.” Applicant has amended claims 13 and 14 for clarity to recite “validate the characteristics receivedfor each of the selected components based on the available properties of the components stored in the input library ” These amendments to claims 13 and 14 have proper antecedent basis within the claims. Further, the amendments to claims 13 and 14 clarify that the characteristics entered by the user are validated based on the available properties of the components stored in the input library. Therefore, it is respectfully requested that the foregoing rejections be withdrawn.

(Response 2) Although the rejection is withdrawn the amendment introduces new grounds of rejection under new matter. Please see rejection under 35 USC 112/1st (a) below.
(Argument 3) Applicant has argued in Remarks Pg.12-14:
In the present claims, a user can select a type of component, but does not select an actual registered physical device as in Angrish. For example, according to the present claims, a user may select a graphical representation of a router, which can be any router device but is not a specific identified physical router device. Claim 1 recites a “proposed virtual network,” which is a notional network capable of being generated within virtual environment. See paragraph [0020] of Applicant’s published application. The notional network (e.g. the proposed virtual network) is a network that has yet to be physically created. See paragraph [0003] of Applicant’s published application. This is in direct contrast to the disclosure of Angrish which is directed towards graphically representing an existing network with registered, i.e. known, components. Indeed the background of Angrish discloses the problem being addressed is the difficulty in having a virtual network matching a previous in-house physical network. Angrish requires device providers/suppliers to “register devices at the device level’ which in turn “enables the user to specify network topology features at the physical device level’ and “configure virtual networks that are mapped to the supplied physical devices'’ See col. 2, lines. 48-58.

On page 4 of the Office Action the Examiner cites col. 9, lines 43-59 of Angrish as disclosing selecting a type of device. Col. 9, lines 43-59 of Angrish discloses “Further referring to FIGS 11 and 13A, should a user choose the ‘select device’ operation, at 1110, the user may select one  

However, the Angrish method disclosed in col. 9, lines 43-59, i.e. the method of FIG. 11, depends on the devices in the allocated list being registered. Specifically, col. 9, lines 4-8 of Angrish discloses “ With the devices being registered with the interface in accordance with the registration methods of FIGS 10A-10C, virtual network topologies may be configured using the interface of FIG. 4 in accordance with one embodiment of a method defined by the steps of FIG. 11.” (Emphasis added). Col. 8, line 15 - Col. 9, line 3 of Angrish details the method for a device provider to register the devices with an interface architecture to before a user can use those registered devices to configure a network topology. The description of FIG. 11 of Angrish clearly describes a method for selecting registered devices and then specifying the connections between those devices to configure a virtual network. See col. 9, lines 23-42. Further, Angrish discloses that once a device is selected and made part of a network topology, that device cannot be used again. See col. 9, lines 51-54 (“If so [device network ID exists], then a further determination is made as to whether the selected device is already in a topology, at 1308. If it is, then the device is deemed unavailable, at 1310). Therefore, it is clear that Angrish discloses methods and systems for creating a virtual network using graphical representations of registered physical devices. In contrast, present claim 1 allows a user to build a “proposed virtual network” using “graphical representations” of components where those components do not correlate to a specific registered device.
…

(Response 3) It appears that applicant is arguing that the current claim allows for “graphical representations” of components where those components do not correlate to a specific registered device and has cited examples where a device may be specified in Angrish. First, the claim does not define one way or another whether “input library of component” or the “representation of components” in graphical user interface are specific registered devices or not specific registered devices (i.e. abstract devices). Simple arguing these devices are in proposed virtual network, thereby making them not specific registered devices, does not correlate to whether “representation of components” in graphical user interface themselves are specific registered devices or not specific registered devices. E.g. the proposed virtual network may have specific component like a specific Ethernet router or may have abstract component such as extension of devices or composite devices (See Angrish: Col.5 Lines 49-54 Col.6 Lines 32-45 at least). 

Angrish Col.5 Lines 49-54 
“…The device extensions module 226 includes an inventory of extensions of abstract devices available for use by the consumer in a virtual network topology, such as physical devices, composite devices, port virtualized devices, and VLAN virtualized devices, to name but a few….”; 

Angrish Col.6 Lines 32-45 
“…One example of a graphical user interface (GUI) screen is illustrated in FIG. 4. The particular screen shown is an example of a configuration screen that a consumer may use to specify individual network devices for connection in a given virtual network topology. In the example shown, the virtual network being configured relates to a "Business Unit 1" network, to be separate and independent from other virtual networks due to, for example, various security-related protocols and the like. Various tabs 402, 404 and 406 allow the user to configure separate virtual networks for different areas of a business or other organization. A topology workflow window 408 graphically illustrates abstracted individual device connections in the network as connected by the user….”)

Also see Angrish Col.8 Lines 37-43:
“…A VLAN-virtual selection causes the software to prompt the provider to select an available host device, at 1020, and the software creates the new VLAN-virtual device, at 1022. For an abstract device selection, the provider may be prompted to select whatever abstract device is available, at 1024, and create the new abstract device, at 1026….”

Same rationale is applicable to claim 7 remain rejected likewise. No new argument is presented for dependent claims 3-6 and 9-12. Updated rejection where needed due to amendments is shown in rejection section below.
(Argument 4) Applicant has argued in Remarks Pg.15-16:
The rule points of Cai are executable programming logic associated with elements in a computer model of a network and are not characteristics of the components of the network as in Applicant’s claims 13 and 14. Thus, Cai does not teach the features of claims 13 and 14 and the disclosure of Angrish fails to cure the deficiencies of Cai as noted above.

(Response 4) As shown the rule points are associated with element pertaining to characteristics of the component. This can be seen in Cai [0036]-[0039] for example 
(Argument 5) Applicant has argued in Remarks Pg.16-17:
In the Advisory Action, the Examiner states that “the claim does not specify what are the characteristics” and “Even if the specification (e.g. [0029]) is read into the claims it only states as an example (not embodiment) ‘. . . characteristic of the objects (e.g., type of operating system, etc.)... ’ and does not state it cannot be as mapped in Cai” As noted above, it is unclear what the Examiner is asserting as the examples provided in the specification provide example embodiments and clearly provide disclosure for terms “properties” and “characteristics.” A person of ordinary skill in the art would understand what is meant by “characteristics” given the example of an operating system. As indicated above, the rule points of Cai are programming logic. Cai discloses…
…
Therefore, it is clear that the rule points are not the same as object characteristics as in claims 13-14 and the disclosures of Angrish and Cai, individually or in combination, fail to disclose, teach, or suggest all features of claims 13 and 14. It is respectfully submitted that the rejections under 35 U.S.C. § 103 be withdrawn.

(Response 5) Examiner is not mapping the characteristics with rule points as alleged. The rule points are validation rules pertaining to the characteristics of the of selected components. E.g. Cai [0036]-[0039] shows the selected component to be transformer, the characteristics to be primary cable connection (rule requiring at least one to be connected) or type of connection information to be populated (rule failing if none is provided and prompting user to fix as in Fig.5B). 
For at least the reason above applicant’s arguments are not persuasive. Examiner encourages applicant to request an interview if their point is missed.

Brief analysis of claims under 35 USC 101 in view 2019 PEG
Claim 1 discloses a system with a processor, a display and a memory. Under Step 2A Prong One – The limitation of “devising communication pathways among the components” and “the proposed network based on the components selected for inclusion in the network” are mental process of selecting the components and devising communication pathways. That is, other than reciting “[by] a processor” and using a display, nothing in the claim element precludes the step from practically being performed in the human mind. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Step 2A Prong Two, the claim recites additional elements of (1) receiving an input library of components to form a network … processor device will produce a visual display of the proposed network based on the components selected for inclusion in the network. (2) displaying a proposed interconnection of components (3) storing component characteristics, performed by processor, display and memory respectively. The additional elements recite a specific manner of displaying the components selected along with the communications pathways, and improves the user interface for building a virtual network. The claim as a whole integrates the mental process into a practical application. The claim is eligible because it is not directed to an abstract idea.
Claim 7 recites a method claim and follows the same fact pattern and in the end is directed to the graphically building a virtual network.
Claim 2 &8 define additional component of graphical user interface layout which integrates the mental process into a practical application.
Claim 3, 5, 6 & 9, 11-14 define middleware for data sharing with GUI & virtual networks and also integrates the mental process into a practical application.
Claim 4 & 10 define virtual environment what generates the virtual network (See specification [0020] – these are not hypothetical models but actual networks) and therefore have practical application.
Claim Objection
Claim 9 has a missing semicolon after the first receiving step.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 & 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
Claim 13 recites: 
“…validate the characteristics received for each of the selected components based on the available properties for the components stored in the input library.


Claim 14 recites:
“…validating, by the graphical user interface, the characteristics received for each of the selected components based on the available properties for the components stored in the input library.

Specification [0030 states:

[0030] In step S317, the user 400 drags an object from the pallet 802 (shown in FIG. 8) onto the blank template 804 of the GUI 102. In step S319, the GUI 102 determines what type of object the user 400 dropped on the template 804. In step S321, the GUI 102 builds and presents a form that asks the user 400 to provide object specific information (e.g., IP address, etc.). In step S323, the user 400 enters data into the form. In step S325, the user 400 submits the form. In step S327, the GUI 102 validates the data entered by the user 400. In step S329, the GUI 102 stores the information locally, e.g., on the computing device 100. In step S331, the user 400 can add more objects to the network design by continuing to drag and drop objects from the pallet 802 onto the blank template 804.

None of the cited paragraph even hint of validation against the input library. At best validation is performed for the license associated with object (Specification: [0033]-[0034]) but there is no mention of any input from input library. Hence the amended limitation are new matter not supported in the specification. Applicant is requested to provide support or amend the claim.
Claim Interpretation
Claim interpretation is made for claims 13-14, in light of Specification: [0033]-[0034] that validation is performed to check for the license associated with the network object. 
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-12 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10205638 by Yogesh Angrish et al.
Regarding Claim 1 (Updated 1/26/2021)
Angrish teaches a system (Angrish: Col.2 L44-60, Col.3 L15-18, Col.3 Line 37-Col.4 Line 4) for graphically building a proposed virtual network of computer components (Angrish: in Abstract as configuring a virtual network topology within a cloud computing environment, Col.2 L44-60, Fig.4 Col.6 Lines 49-67 showing graphically building the proposed virtual network via selection button/drag and drop of (network of computer components) device images; Col.8 Lines 14-64 at least showing creation of these devices, that used in graphically building a proposed virtual network, both in abstract device form in Col.8 Lines 15-25 and specific device in Col.8 Lines 26-64), the system comprising: a processor device (Angrish: Col.3 configured to receive an input library of components (Angrish: Col.5 Line 37-Col.6 Line 9 showing device registration which is then provided in Fig.4 GUI as library to choose from to the user, Col.3 Lines 15-Col.4 Line 4 showing use of a user/programs/computer/ processor/ memory etc. to “configure” various aspects of the claimed limitation) to form a proposed virtual network (Angrish: Col.4 Lines 13-31 showing various devices available to user, Col.4 Lines 49-Col.5 Line 8, showing types of available devices include server, routers, load balancers), and the processor device configured to device communication pathways among the components (Angrish: Col.4 Lines 19-31, Col.4 Lines 49-Col.5 Line 8 as connection between devices, addition of processor device in limitation is mapped to all of designing being performed by the computer software being executed on a computer/processor; Col.3 Lines 15-Col.4 Line 4 showing use of a user/programs/computer/ processor/ memory etc. to “configure” various aspects of the claimed limitation); a graphical user interface (Angrish: Fig.4, Col.6 Lines 22-67) configured to access to the input library of components (Angrish: Fig.4 elements in 410 e.g. physical and virtual servers etc.; Col.5 Line 37-Col.6 Line 9 showing device registration which is then provided in Fig.4 GUI as library to choose from to the user; Col.3 Lines 15-Col.4 Line 4 showing use of a user/programs/computer/ processor/ memory etc. to “configure” various aspects of the claimed limitation), and by which components are displayed and selected for inclusion in the proposed virtual network by moving graphical representations of the components from a first area (Angrish: Fig.4 element 410) into a second area (Angrish: Fig.4 element 408, See Col.6 Lines 22-67 describing the graphical , the graphical user interface configured to determine a type of component selected (Angrish: Fig.4 element 410 showing various types of devices/components like data center/broadcast domains/devices which include subcomponents – see below screen capture of Fig.4 elements of 410; Col.3 Lines 15-Col.4 Line 4 showing use of a user/programs/computer/ processor/ memory etc. to “configure” various aspects of the claimed limitation);

    PNG
    media_image1.png
    873
    1114
    media_image1.png
    Greyscale
 a display configured to display a proposed interconnection of the selected components of the proposed virtual network (Angrish: Fig.4 Col.6 Lines 22-67 in general for connection creation; Fig.10B-C Col.8 Lines 26-67 showing selected and a memory device (Angrish: Col.3 Lines 37—Col.4 Line4) configured to store the selected component characteristics (Angrish: Col.5 Lines 37-Col.6 Line21 as various characteristics of the domian data  model; Col.3 Lines 15-Col.4 Line 4 showing use of a user/programs/computer/ processor/ memory etc. to “configure” various aspects of the claimed limitation), wherein the processor device will produce a visual display of the proposed virtual network based on the components selected for inclusion in the proposed virtual network (Angrish: Fig.4 element 408, Col.6 Lines 22-67, Col.9 Lines 4-43 as showing the component and topology selection process outcome of which is then displayed in Fig.4; Col.5 Lines 49-54 “…The device extensions module 226 includes an inventory of extensions of abstract devices available for use by the consumer in a virtual network topology, such as physical devices, composite devices, port virtualized devices, and VLAN virtualized devices, to name but a few….”; Col.6 Lines 32-45 “…One example of a graphical user interface (GUI) screen is illustrated in FIG. 4. The particular screen shown is an example of a configuration screen that a consumer may use to specify individual network devices for connection in a given virtual network topology. In the example shown, the virtual network being configured relates to a "Business Unit 1" network, to be separate and independent from other virtual networks due to, for example, various security-related protocols and the like. Various tabs 402, 404 and 406 allow the user to configure separate virtual networks for different areas of a business or other organization. A topology workflow window 408 graphically illustrates abstracted individual device connections in the network as connected by the user….” – showing virtual proposed network having abstract components).
Regarding Claim 3 (Updated 01/26/2021)
Angrish teaches the system of claim 2, comprising: middleware (Angrish: as  interface software architecture component 206 and more specifically Ethernet Topology Manager 206) configured to receive at least one request from the graphical user interface for available properties for  the  components of the  input library (Angrish: Fig.1 Consumer 102 is the acting on the graphical user interface and component and properties of then are provided by the device provider 104; Also from Fig.2 Col.5 Lines 38-56 “Further referring to FIG. 2, from the provider side, the interface software architecture 206 includes a device registration manager 216. The device registration manager 216 coordinates registration and de-registration of devices supplied and/or removed by the provider 204.”, where the provider can create any type of device as shown in Fig. 10B, wherein each device created has available properties Col.5 Lines 57-Col.6 Lines 21); the middleware configured to send the request to a virtual environment (Angrish: Col.6 Lines 22-33 showing API based retrieval of information and then used by GUI; Fig.1 User GUI in 102 connected via middleware (Interface 106) to the device provider/virtual environment 104)); the middleware configured to receive the available properties about the components from the virtual environment (Angrish: Col.6 Lines 22-33 showing API based retrieval of information and then used by GUI); and the middleware configured to send the available properties about the components to the graphical user interface  (Angrish: Fig.1 in view cite Col.5 Lines 9-21 “FIG. 2 illustrates one example of the system of FIG. 1, generally designated 200, including abstractions of respective consumers 202 and providers 204, and emphasis on one embodiment of an interface software architecture 206. The architecture 206 includes an Ethernet topology manager 208 that coordinates a consumers' control between topology elements and the provisioning of physical switches. The Ethernet topology manager 208 generally forms the backbone of the consumer software resources provided by the interface 206, from the consumer perspective, by enabling the consumer 202 to configure a custom network topology via a graphical user interface (GUI) utilizing physical resources supplied by one or more providers 204.” – Emphasis is added here that GUI gets the resources (devices and properties as listed in Col.5 Lines 57-Col.6 Lines 21) from the provider (virtual environment/library); Col.5 Lines 43-54 show the element 206 maintaining a (data) list to implement the selected topology and provides the information to consumer via GUI Col.6 Lines 22-65, Col.7 Line 1-21 showing configuration data relating to topology used by the consumer; Also see API based retrieval - Col.6 Lines 22-33).
Another interpretation of the claim would be that existing resources are read by the GUI, structure of which is derived from the library and then populated based on the stored information about the existing resources. If this interpretation is taken then Angrish Col.12 Lines 9-29 teaches this as well.
Regarding Claim 4 
Angrish teaches the system of claim 3, comprising: a virtual environment configured to generate a virtual network based on the proposed network (Angrish: Col.6 Lines 43-48, Col.5 Lines 12-21 showing how the element 206 implements the custom (proposed) network topology, Col.10 Line 26-Col.11 Line 4, Col.3 Lines 15-Col.4 Line 4 showing use of a user/programs/computer/ processor/ memory etc. to “configure” various aspects of the claimed limitation).
Regarding Claim 5
Angrish teaches the system of claim 4, wherein the middleware is configured to send data regarding the selected components to the virtual environment for the virtual environment to generate the virtual network (Angrish: Col.5 Lines 12-21, Col.6 Lines 21-48).
Regarding Claim 6
Angrish teaches the system of claim 4, wherein the middleware is configured to generate API calls based on the data from the graphical user interface, and to send API calls to the virtual environment (Angrish: Col.6 Lines 21-48).
Regarding Claim 7 (Updated 01/26/2021)
Angrish teaches a method for graphically building a proposed virtual network of computer components (Angrish: Abstract, Col.3  L15-18, Col.3 Line 37-Col.4 Line 4, Col.11 Lines 48-53) , the method comprising: storing, on a memory device (Angrish: Col.3 Lines 37-48), an input library of components (Angrish: Col.5 Line 37-Col.6 Line 9 showing device registration which is then provided in Fig.4 GUI as library to choose from to the user) to form a proposed virtual network and characteristics of the components of the input library (Angrish: Col.4 Lines 13-31 showing various devices available to user, Col.4 Lines 49-Col.5 Line 8, showing types of available devices include server, routers, load balancers, Col.5 L43-54 how device registration creates a list for the library provided to consumer as drag and drop in Col.6 Lines 49-57); accessing the input library of components with a graphical user interface (Angrish: Fig.4 elements in 410 e.g. physical and virtual servers etc.; Col.5 Line 37-Col.6 Line 9 showing device registration which is then provided in Fig.4 GUI as library to choose from to the user); displaying components of the input library in the graphical user interface (Angrish: Fig.4 element 410; Also see the Fig.4 attached in claim 1 mapping showing various components as input library 410 in graphical user interface); selecting components for inclusion in the network (Angrish: Col.6 Lines 49-57, Col.9 Lines 4-43) by moving (as drag and drop) graphical representations of the components from a first area (Angrish: Fig.4 element 410) into a second area of the graphical user interface (Angrish: Fig.4 element 408, See Col.6 Lines 22-67 describing the graphical user interface (GUI) and the drag and drop process)

    PNG
    media_image2.png
    240
    616
    media_image2.png
    Greyscale
, the graphical user interface configured to determine a type of component selected (Angrish: Fig.4 element 410 (See Claim 1 for attached figure) showing various types of devices/components like data center/broadcast domains/devices which include subcomponents – see below screen capture of Fig.4 elements of 410; Col.3 Lines 15-Col.4 Line 4 showing use of a user/programs/computer/ processor/ memory etc. to “configure” various aspects of the claimed limitation); devising, by a processor device (Angrish: Col.3 Lines 37-48), communication pathways among the selected components (Angrish: Col.4 Lines 19-31); producing, by the processor device, a visual display of interconnections of the selected components in a proposed virtual network based on the components selected for inclusion in the proposed virtual network (Angrish: Fig.4 as visual display, Col.6 L22-67, Col.9 Lines 4-43 process of selecting various devices for the display; Col.5 Lines 49-54 “…The device extensions module 226 includes an inventory of extensions of abstract devices available for use by the consumer in a virtual network topology, such as physical devices, composite devices, port virtualized devices, and VLAN virtualized devices, to name but a few….”; Col.6 Lines 32-45 “…One example of a graphical user interface (GUI) screen is illustrated in FIG. 4. The particular screen shown is an example of a configuration screen that a consumer may use to specify individual network devices for connection in a given virtual network topology. In the example shown, the virtual network being configured relates to a "Business Unit 1" network, to be separate and independent from other virtual networks due to, for example, various security-related protocols and the like. Various tabs 402, 404 and 406 allow the user to configure separate virtual networks for different areas of a business or other organization. A topology workflow window 408 graphically illustrates abstracted individual device connections in the network as connected by the user….” – showing virtual proposed network having abstract components); and displaying the interconnections of the selected components in the proposed virtual network on a display (Angrish: Fig.4 specifically element 408 , also see other examples in Fig.5-8).
Regarding Claim 9 (Updated 1/26/2021)
Angrish teaches the method of claim 8, comprising: receiving at least one request from the graphical user interface (Angrish: Col.5 Lines 9-21, Col.6 Lines 22-49) , using middleware (Angrish: as  interface software architecture component 206 and more specifically Ethernet Topology Manager 206), available properties for the selected components of the input library proposed virtual network (Angrish: Fig.1 Consumer 102 is the acting on the graphical user interface and component and properties of then are provided by the device provider 104; Also from Fig.2 Col.5 Lines 38-56 “Further referring to FIG. 2, from the provider side, the interface software architecture 206 includes a device registration manager 216. The device registration manager 216 coordinates registration and de-registration of devices supplied and/or removed by the provider 204.”, where the provider can create any type of device as shown in Fig. 10B, wherein each device created has available properties Col.5 Lines 57-Col.6 Lines 21)[;] sending the request to a virtual environment (Angrish: Col.6 Lines 22-33 showing API based retrieval of information and then used by GUI; Fig.1 User GUI in 102 connected via middleware (Interface 106) to the device provider/virtual environment 104); receiving the available properties about the components from the virtual environment (Angrish: Col.6 Lines 22-33 showing API based retrieval of information and then used by GUI); and sending the available properties about the components to the graphical user interface (Angrish: Fig.1 in view cite Col.5 Lines 9-21 “FIG. 2 illustrates one example of the system of FIG. 1, generally designated 200, including abstractions of respective consumers 202 and providers 204, and emphasis on one embodiment of an interface software architecture 206. The architecture 206 includes an Ethernet topology manager 208 that coordinates a consumers' control between topology elements and the provisioning of physical switches. The Ethernet topology manager 208 generally forms the backbone of the consumer software resources provided by the interface 206, from the consumer perspective, by enabling the consumer 202 to configure a custom network topology via a graphical user interface (GUI) utilizing physical resources supplied by one or more providers 204.” – Emphasis is added here that GUI gets the resources (devices and properties as listed in Col.5 Lines 57-Col.6 Lines 21) from the provider (virtual environment/library); Col.5 Lines 43-54 show the element 206 maintaining a (data) list to implement the selected topology and provides the information to consumer via GUI Col.6 Lines 22-65, Col.7 Line 1-21 showing configuration data relating to topology used by the consumer; Also see API based retrieval - Col.6 Lines 22-33).
Regarding Claim 10 
Angrish teaches the method of claim 9, comprising: generating, with a virtual environment, a virtual network based on the proposed virtual network (Angrish: Col.6 Lines 43-48, Col.5 Lines 12-21 showing how the element 206 implements the custom (proposed) network topology, Col.10 Line 26-Col.11 Line 4) .
Regarding Claim 11
Angrish teaches the method of claim 10, comprising: sending, by the middleware, data regarding the selected components to the virtual environment for the virtual environment to generate the virtual network (Angrish: Col.5 Lines 12-21, Col.6 Lines 21-48).
Regarding Claim 12
Angrish teaches the method of claim 10, comprising: generating, by the middleware, API calls based on the data from the graphical user interface; and sending the API calls to the virtual environment (Angrish: Col.6 Lines 21-48).
Regarding Claim 15 (New)
Angrish teaches wherein moving the graphical representations of the components from a first area into a second area includes is done by dragging the graphical representations of the components from the first area and dropping the graphical representations of the components into the second area (Angrish: Fig.4 element 408, See Col.6 Lines 22-67 describing the graphical user interface (GUI) and the drag and drop process).
Regarding Claim 16 (New)
Angrish teaches wherein moving the graphical representations of the components from a first area into a second area includes is done by dragging the graphical representations of the components from the first area and dropping the graphical representations of the components into the second area (Angrish: Fig.4 element 408, See Col.6 Lines 22-67 describing the graphical user interface (GUI) and the drag and drop process).
---- This page is left blank after this line ----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Angrish, in view of US PGPUB No. 20130042193 by Cai et al.
Regarding Claim 13 and 14 (Both Updated 1/26/2021)
Teachings of Angrish are shown in the parent claim 1. Angrish teaches receive the characteristics for each of the selected components from the user (Angrish: Col.9 Lines 43-10 lines 65). Although Angrish being a graphical user application does not disclose a characteristic/information being entered in a specific form/graphical user interface.
Cai teaches a graphical user interface configured to present a view of a computer model of a network (Cai: Abstract, showing the relation to the field of endeavor), wherein the graphical user interface is configured to: generate a form for each one of the selected components (Cai: Abstract, element in Cai as selected component of claim, view in Cai as the form of the claim); display the form to a user (Cai: Abstract… shown as “a rule point for an element presented in the view”); receive the characteristics for each of the selected components from the user (Cai: Abstract; , one or more rule points as characteristics of the component); 

    PNG
    media_image3.png
    489
    681
    media_image3.png
    Greyscale
 






Cai also teaches validate the characteristics received for each of the selected components (Cai: Abstract last line, Also see [0005][0027]) based on the available properties for the components stored in the input library as validating whether the user entered property is valid (Cai: in [0020]-[0023] and specifically example in [0021] - illustrates that rule point is the validation rule associated with an element/component --- when element is instantiated (to create the selected component) and user modifies the element, a validation is performed against the rule point; [0029]) 

Cai [0021] A rule point associated with the element is executed in response to the user interaction (212). For example, creating a transformer element on a graphical user interface can result in execution of an operation associated with a rule point that validates the properties selected for that transformer element. In another example, modifying a transformer element on a graphical user interface to connect a primary cable can result in execution of a second computer program that determines whether the connection between the transformer element and the primary cable is correct. 
[0029] The referenced rule point is obtained from a rule storage database (214)….


It would have been obvious to one (e.g. a designer) of ordinary skill in the art
before the effective filing date of the claimed invention to apply the teachings of
Cai to Angrish to validate the model before executing it. The motivation to combine would have been that Angrish teaches configuring the network, however Cai teaches further validating the network using various rules with rules related to drafting, connectivity, validation, analysis, and material ordering categories (Cai: [0027]) thereby Solutions for correcting errors associated with elements/components in a network can be presented (Cai: [0006]). Additionally Cai and Angrish are analogous art in the field of presentation of a view of a computer model of a network (Cai: Abstract; Angrish: Abstract).
Regarding Claim 21 & 22 (Both New)
Angrish teaches the generation of the API calls by the middleware (Angrish: Col.6 Lines 22-33, where the middleware as shown is the interface 106 between consumer 102 with GUI and provider 104 as in Fig.1).
Angrish does not specifically teach scenario when the application programming call (API call) fails.  
Cai teaches determining, by the middleware  (Cai: taught as rule engine 606/114 and 604 & 604 sitting on a server 602) , that at least one of the API calls is invalid  (Cai: [0036]-[0039] showing invalid as error in evaluation of rules of a component) ; generating, by the middleware, a failure message (Cai: [0036]-[0039] showing, rule engine 114 evaluating the rule 112 as shown in [0019], “..The operation associated with the rule point 112 is evaluated by a rule engine 114, during state (5) In some implementations, the results obtained from evaluation of the rule by the rule engine 114 are used to identify design problems by displaying to the user 106 an error 116 along with a proposed resolution, during state (6). …”) ; receiving, by the graphical user interface, the failure message (Cai: [0019], Also see hierarchical rule validation and invalid rule as error on each level in [0036]-[0039] which is communicated via GUI (as in Fig.5A-5D) to user 690) ; and displaying, by the graphical user interface, the failure message to the user  (Cai: [0019][0036]-[0039], Also see hierarchical rule validation and invalid rule as error on each level in [0036]-[0039] which is communicated via GUI (as in Fig.5A-5D) to user 690) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art
before the effective filing date of the claimed invention to apply the teachings of
.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angrish, in view of US Patent No. 7379857 by Piesco; Albert L..
Regarding Claim 17 & 18 (Both New)
Teachings of Angrish are shown in the respective parent claims 1 & 7. Angrish teaches network device type with data fields including Ethernet port name 314, Ethernet device identifier 316 and Ethernet topology identifier 318 (Angrish: Col.6 Lines 1-5).
Angrish does not specifically teach limitation of this claim. 
Piesco teaches wherein the available network properties for the components of the input library includes one or more of the group consisting of: an Internet Protocol address as simulation/emulation of network having elements with IP address as a property --- See Piesco Col.4 Lines 47-63:
During operation, network emulator/simulator 10 can modify an existing network scenario or create a new network scenario for an experiment, such as the testing of network security. Network emulator/simulator 10 identifies a network configuration and its required resources, produces configuration files for the reconfiguration of VLAN switch 17, DNS and DHCP server, and produces a checklist of actions to be performed for the experiment. Configuration manager 21 acquires the resources automatically from both software inventory and hardware inventory, and performs actions such as pushing the required operating system images to workstations and servers, loading additional applications as needed, uploading configuration protocol (IP) address to join the correct VLAN.

It would have been obvious to one (e.g. a designer) of ordinary skill in the art
before the effective filing date of the claimed invention to apply the teachings of
Piesco to Angrish to simulated computer network by specifying whether a component should be provided in hardware or should be simulated via software and upon receiving information from the user, using configuration manager to acquire the required hardware resources from a hardware inventory. The configuration manager utilizes an interface switch that connects the hardware in the hardware inventory to produce the desired network layout – thereby integrating the simulation (Piesco: Abstract). Further both Piesco and Angrish are analogous art in the field of network simulation (Piesco: Abstract; Col.4Lines 47-63; Angrish: Abstract).
Regarding Claim 19 & 20 (Both New)
Piesco teaches wherein the characteristics of the selected components includes an operating system of the selected components (Piesco Col.4 Lines 47-63 – shows specifying the Operating system for the network simulated components; Also see Col.5 Lines 10-35).
Motivation to combine is similar to one cited in claim 17-18 rejection.
Relevant Prior Art of Record
US Patent No. 7984515 by Patsenker et al teaches a storage area network (SAN) license validator manages data collection policies (DCPs) in deployed SAN agents by identifying data collection policies corresponding to unlicensed features, and disabling the DCPs for the unlicensed features. This may be the other type of validation on the component in view current specification. See in Abstract at least.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Wednesday, January 27, 2021